12-4711
         Zhu v. Holder
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A089 278 508
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 6th day of August, two thousand fourteen.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       BANG ZHU,
14                       Petitioner,
15
16                       v.                                     12-4711
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Troy Nader Moslemi, New York, New
24                                      York.
25
26       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
27                                      General; James A. Hunolt, Senior
28                                      Litigation Counsel; Jesse Lloyd
29                                      Busen, Trial Attorney, Office of
30                                      Immigration Litigation, U.S.
31                                      Department of Justice, Washington
32                                      D.C.
     1       UPON DUE CONSIDERATION of this petition for review of a

     2   Board of Immigration Appeals (“BIA”) decision, it is hereby

     3   ORDERED, ADJUDGED, AND DECREED that the petition for review

     4   is DENIED.

 5           Petitioner Bang Zhu, a native and citizen of the

 6       People’s Republic of China, seeks review of a November 6,

 7       2012, decision of the BIA, affirming the November 1, 2010,

 8       decision of Immigration Judge (“IJ”) Randa Zagzoug, denying

 9       Zhu’s application for asylum, withholding of removal, and

10       relief under the Convention Against Torture (“CAT”).     In re

11       Bang Zhu, No. A089 278 508 (B.I.A. Nov. 6, 2012), aff’g No.

12       A089 278 508 (Immig. Ct. N.Y. City Nov. 1, 2010).    We assume

13       the parties’ familiarity with the underlying facts and

14       procedural history in this case.

15           Under the circumstances of this case, we have reviewed

16       both the IJ’s and the BIA’s opinions “for the sake of

17       completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18       2008).   The applicable standards of review are well-

19       established.     See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

20       Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).     For

21       asylum applications governed by the REAL ID Act, the agency

22       may, considering the totality of the circumstances, base a


                                         2
 1   credibility finding on inconsistencies in the asylum

 2   applicant’s statements and other record evidence without

 3   regard to whether they go “to the heart of the applicant’s

 4   claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534
5 F.3d at 163-64.   Substantial evidence supports the agency’s

 6   determination that Zhu was not credible.

 7       In finding her not credible, the IJ reasonably relied

 8   on Zhu’s inconsistent statements regarding whether she

 9   distributed religious flyers prior to fleeing police in

10   China, whether anyone accompanied her to the airport upon

11   her departure from that country, and when she last contacted

12   her friend who introduced her to Christianity.    See 8 U.S.C.

13   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.      Zhu

14   failed to provide compelling explanations for the

15   discrepancies in the record.   See Majidi v. Gonzales, 430

16 F.3d 77, 80 (2d Cir. 2005).

17       Given the inconsistency findings, the agency’s adverse

18   credibility determination is supported by substantial

19   evidence, and was dispositive of Zhu’s claims for asylum,

20   withholding of removal, and CAT relief.    See Xiu Xia Lin,

21 534 F.3d at 167; see also Paul v. Gonzales, 444 F.3d 148,

22   156-57 (2d Cir. 2006).

23

                                    3
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk
5
6
7




                                4